PER CURIAM:
Crishone Crystal Johnson appeals a district court order denying her motion filed under 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the district court order and the record and affirm for the reasons cited by the district court. See United States v. Johnson, No. 5:96-cr-30022-SGW (W.D.Va. Feb. 2, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.